DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The earliest effective filing date of this application is March 15, 2013 which is from priority to U.S. Provisional Application No. 61/793,284.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Application No. 15/365,088 which is a divisional of U.S. Application No. 13/127,284 which claims priority to U.S. Provisional application No. 61/198,147 filed on November 3, 2008, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure in the cited prior-filed applications of the claimed Formula 1A, 1B or 1C.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) drawn to an anti-inflammatory conjugate having the structure Formula 1A, Formula 1B or Formula 1C in the reply filed on February 1, 2022 is acknowledged. Applicant’s election without traverse of Formula 1A, linalool as a species of a terpene, and vanillylamine as a species of a vanilloid, which forms the structure NDH4624 
    PNG
    media_image1.png
    96
    269
    media_image1.png
    Greyscale
 in the reply filed on February 1, 2022 is also acknowledged. 
Claims 3-8 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. 
Applicant’s elected species was not found in the prior art and as such the search was expanded to include an additional species of Formula 1A wherein the terpene is menthol and the vanilloid is vanillylamine.
Claims 1, 2, 9 and 10 are currently presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over National Center for Biotechnology Information (02-20-2008). PubChem Compound Summary for CID 24078980 from https://pubchem.ncbi.nlm.nih.gov/compound/24078980 in view of Meyer et al. WO 2010/089421 A2.
Claims 1, 2, 9 and 10 of the instant application claim an anti-inflammatory conjugate having the structure of Formula 1A terpene-(carbamate)-vanilloid such as the terpene menthol and the vanilloid vanillyamine to form: 
    PNG
    media_image2.png
    184
    326
    media_image2.png
    Greyscale
.
The following compound was known in the art prior to the effective filing date of the instant application:
 
    PNG
    media_image3.png
    265
    182
    media_image3.png
    Greyscale
(see PubChem Compound Summary for CID 24078980).
The compound does not have hydroxyl on the 4 position of the benzyl ring
Meyer et al. teaches menthyl carbamate compounds of formula (I) 
    PNG
    media_image4.png
    163
    195
    media_image4.png
    Greyscale
wherein R1 is hydrogen or an organic radical having 1 to 14 carbon atoms and R2 is an organic radical having 1 to 14 carbon atoms (abstract and pages 5-6).  Meyer et al. teaches that these compounds have cosmetic, dermatological or therapeutic use as anti-cellulite agents (abstract).  Meyer et al. teaches that in preferred compounds of formula (I), R1 is hydrogen (page 14 line 30).  Meyer et al. teaches that preferred compounds of formula (I) are those in which NR2 is a radical such as 
    PNG
    media_image5.png
    62
    125
    media_image5.png
    Greyscale
(page 23).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  In the instant case, the claimed structure and the structure taught in the prior art would have been expected to have similar properties in view of the similar structures.  In addition, although Meyer et al. does not specifically exemplify a compound with hydroxyl on the 4 position of the benzyl ring, a person of ordinary skill in the art would have been motivated to substitute hydroxy for methoxy since Meyer et al. teaches that when radicals R1 and/or R2 are substituted the preferred substituents include hydroxy and methoxy (pages 15-16).  Thus, substituting hydroxy for methoxy would have been seen as an obvious alternative to yield predictable results.
Therefore claims 1, 2, 9 and 10 are rendered obvious in view of the cited prior art teachings.

Prior Art pertinent to the instant invention:
U.S. Patent No. 4,443,473
U.S. Patent No. 4,681,897
U.S. Patent No. 8,889,736

Conclusion
	Claims 1, 2, 9 and 10 are rejected.  Claims 3-8 and 11-20 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM